Title: To George Washington from Isaac Huger, 12 October 1792
From: Huger, Isaac
To: Washington, George



Sir,
Charleston S. Carolina Octr 12th 1792.

From the confidential hints given to me of the many essential services rendered by Mr John Clark (formerly of Pennsylvania) to the late Colo. John Laurens, who commanded the Light Troops in the late American Southern Army, some months before the British evacuated this City, who’s services were afterwards explained to me by the Late Genl Greene, induces me from Justice and Gratitude to recommend the said Mr John Clark to your Excellency’s particular notice. I had the Satisfaction of knowing him several years in this City; during which he has been employed in public Offices of the highest importance to this State; and for three years past he has had the principal management of the Late Shff’s Office for Charlestown Distt; and has always in these employments conducted himself with Strict probity—these Services will, I presume incline your Excellency to view him favorably—And pardon the Liberty I have taken to Address you on the Occasion. I am Sir, with respect yr obdt and very hble sert

Isc Huger.

